                                                                                                                                                           1 John L. Langdoc, Esq. (C.S.B. #235509)
                                                                                                                                                             Denise R. Smith, Esq. (C.S.B. #309225)
                                                                                                                                                           2 dsmith@kazanlaw.com
                                                                                                                                                             KAZAN, McCLAIN, SATTERLEY & GREENWOOD
                                                                                                                                                           3 A Professional Law Corporation
                                                                                                                                                             Jack London Market
                                                                                                                                                           4 55 Harrison Street, Suite 400
                                                                                                                                                             Oakland, California 94607
                                                                                                                                                           5 Telephone: (510) 302-1000
                                                                                                                                                             Facsimile: (510) 835-4913
                                                                                                                                                           6
                                                                                                                                                             Attorneys for Plaintiffs
                                                                                                                                                           7
                                                                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                                                           8
                                                                                                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                         Jack London Market • 55 Harrison Street, Suite 400 • Oakland, California 94607




                                                                                                                                                           9
                                                                                                                                                             ANGELA D. ESPINOSA, et al.,               Case No. 4:18-cv-07059-HSG
Kazan, McClain, Satterley & Greenwood




                                                                                                                                                          10
                                                                                  (510) 302-1000 • Fax: (510) 835-4913 • www.kazanlaw.com




                                                                                                                                                                            Plaintiffs,                [PROPOSED] ORDER RE: STIPULATION
                                                                                                                                                          11                                           BETWEEN PLAINTIFFS AND
                                                                                                                                                                    v.                                 DEFENDANTS TO EXTEND THE DUE
                                                                                                                                                          12                                           DATE FOR RULE 26 INITIAL
                                        A Professional Law Corporation




                                                                                                                                                             CERTAINTEED CORPORATION, et al.,          DISCLOSURES
                                                                                                                                                          13
                                                                                                                                                                            Defendants.
                                                                                                                                                          14                                            Courtroom:      2 (Judge Haywood S. Gilliam, Jr.)

                                                                                                                                                          15                                                      Case
                                                                                                                                                                                                                  Removed:         November 20, 2018
                                                                                                                                                          16

                                                                                                                                                          17
                                                                                                                                                                           Pursuant to the stipulation between Plaintiffs and Defendants, and good cause having been
                                                                                                                                                          18
                                                                                                                                                               shown, it is hereby ordered that the date for the parties’ Rule 26(a)(1) initial disclosures is
                                                                                                                                                          19
                                                                                                                                                               extended, and such disclosures shall be made 30 days after the Court issues its rulings on the
                                                                                                                                                          20
                                                                                                                                                               pending motion to remand by Plaintiffs.
                                                                                                                                                          21
                                                                                                                                                                           PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
                                                                                                                                                          22
                                                                                                                                                               DATED: 1/15/2019
                                                                                                                                                          23

                                                                                                                                                          24

                                                                                                                                                          25                                                    HAYWOOD S. GILLIAM, JR.
                                                                                                                                                                                                                United States District Judge
                                                                                                                                                          26
                                                                                                                                                          27

                                                                                                                                                          28

                                                                                                                                                               1701207.1                                     1                     Case No. 4:18-cv-07059-HSG
                                                                                                                                                                             [PROPOSED] ORDER EXTENDING DUE DATE FOR RULE 26 INITIAL DISCLOSURES
